Miss Fannie M. Wilcox
State Librarian
Texas State Library
Austin 11, Texas

Dear Miss Wilcox:

                                  Opinion No. O-5842
                                  Re: Can a special tax be voted by the
                                       people of the county to be affect-
                                       ed for the original or additional
                                       county library support?

            The pertinent parts of your request for opinion are a8 follows:

          "(1) Under the present Texas county library law,
     can a special tax be voted by the people, of the county
     to be affected, for original or additional county library
     support?

           "(2) Could the county library law be amended to in-
     clude the voting of a special tax for county library sup-
     port?

          “(3)  Would it take a conetitutional amendment to al-
     lox a special tax to be voted for county library support
     or additional county library support?"

          In answer to your first question we advise that under the present
Texas County Library Law a special tax cannot be voted by the people of the
county for original or additional County Library support.

          In Texas it is a well settled and elementary principle of law
that counties have no powers or duties except those which are clearly set
forth and defined in the Constitution and statutes, or necessarily implied
therefrom.

          Neither the Constitution of Texas nor the statutes of this State
make any grant to the counties of the power to vote a special tax for the
original or additional county library support.

            Article 1679 of Vernon's Revised Civil Statutes of Texas, pro-
vides: --
Miss Fannie M. Wilcox, page 2



          "After a county free library has been established, the Commission-
ers Court shall annually set aside from the general tax fund of the county,
a sum sufficient for the maintenance of said library, but not to exceed five
cents on the hundred dollars valuation of all property in such county out-
side of all incorporated cities and towns already supporting a free public
library, and upon all property within all incorporated cities and towns al-
ready supporting a free public library which has elected to become a part
of such free library systems provided in this title for the purpose of
maintaining county free libraries and for the purchase of property therefor."

          The above quoted statute sets out fully all the sources of public
revenues which are available from the tax funds of the county for the bene-
fit of the free public libraries inquired about by you.

          In answer to your question No. 2, we advise you that the Legisla-
ture of Texas has the lawful power and authority to so amend the State lib-
rary law as to permit the people of a county to vote a tax for county lib-
rary support.

          In answer to your question No. 3, we advise that no amendment to
the Constitution of Texas is necessary in order for the Legislature, by en-
actment of a proper law, to authorize the people of a county to vote a tax
for the county library support, or for additional county library support.

          In connection with our answer to your question No. 2, we respect-
fully call your attention to the provisions of Article 8, Section 9, of the
Constitution of Texas, which is as follows:

          "The State tax on property, exclusive of the tax neces-
     sary to pay the public debt, and of the taxes provided for
     the benefit of the public free schools, shall never exceed
     thirty-five cents on the one hundred dollars valuation; and
     no county, city or town shall levy more than twenty-five cents
     for city or county purposes, and not exceeding fifteen cents
     for roads and bridges, and not exceeding fifteen cents to pay
     jurors, on the one hundred dollars valuation, except for the
     payment of debts incurred prior to the adoption of the amend-
     ment September 25th, 1883; and for the erection of public
     buildings, streets, sewers, water works and other permanent
     improvements, not to exceed twenty-five cents on the one hun-
     dred dollars valuation, in any one year, and except as is in
     this Constitution otherwise provided; and the Legislature may
     also authorize an additional annual ad valorem tax to be levied
     and collected for the further maintenance of the public roads;
     provided, that a majority of the qualified property tax-paying
     voters of the county voting at an election to be held for that
     purpose shall vote such tax, not to exceed fifteen cents on the
     one hundred dollars valuation of the property subject to taxa-
     tion in such county. And the Legislature may pass local laws
     for the maintenance of the public roads and highways, without
     the local notice required for special or local laws. (Set 9,
     Art. 8, adopted election November 6, 1906; proclamation January
     7, 1907~ )”
Miss Fannie M. Wilcox, page 3



          By reason of this constitutional provision, a county cannot assess
and collect a tax for general administrative purposes which is in excess of
twenty-five cents per hundred dollars valuation. The establishment, main-
tenance and support of a county library is a part of the general administra-
tive purposes of the county. Should the Legislative Act suggested by you
in your question No. 2 be enacted, and should a tax be voted, and assessed
by virtue thereof, said tax could not be in addition to said twenty-five
cents per hundred dollars of valuation, but would have to be included there-
in. And said tax for library purposes, together with the other tax or
taxes levied for the general administrative purposes of the county, could
not legally add up to a total in excess of said twenty-five cents per hun-
dred dollars valuation.

          A constitutional amendment would be required in order to authorize
the assessment of a tax for library purposes where the said tax would be ad-
ditional to the twenty-five cents per hundred dollars valuation above men-
tioned.

          Trusting that we have answered your question fully, and assuring
you that we shall be glad to advise you in regard to any other questions
which may arise in connection with the administration of your office, we
remain,

                                     Yours very truly,

APPROVED FEB,18, 1944           ATTORNEY GENFRALOFTEXAS

GROVER SELLERS
ATTORNEY @XERAL   OFTEXAS
                                BY    s/ George P. Blac'kburn
GPB:AMM:hep                              George P. Blackburn
                                                   Assistant
Approved
Opinion
committee
BY   BWB
Chairman